Citation Nr: 0730944	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
visual impairment as a residual of VA blepharoplasty, other 
than bilateral displacement of the punctum lacrimalia with 
chronic watery eyes. 

2.  Entitlement to service connection for an organic 
disability manifested by balance problems, claimed as due to 
radiation exposure.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disability, claimed as due to radiation exposure.  

4. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling. 

5. Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION


The veteran, who is the appellant, had active service from 
November 1952 to November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran initiated an appeal from a July 2002 RO denial of 
an increased rating for bilateral hearing loss, rated 50 
percent disabling, by filing a notice of disagreement (NOD) 
in January 2003.  However, in VA Form 21-4138, Statement in 
Support of Claim dated and received in June 2003 he withdrew 
that appeal.  38 C.F.R. § 20.204(b) (2007) (withdrawal of 
appeals must be in writing except for appeals withdrawn on 
the record at a hearing).   

Subsequently, in VA Form 21-4138 in September 2003 the 
veteran stated that he wished to continue the appeal for a 
higher rating for bilateral hearing loss.  However, 
"[v]eterans are as free to withdraw claims as they are to 
file them.  When claims are withdrawn, they cease to exist."  
Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see 38 C.F.R. 
§ 20.204(a) (2007).  Moreover, by letter of December 2003 the 
RO informed the veteran that his September 2003 request for 
reinstatement of his appeal was not a timely NOD to the July 
2002 RO denial of an increased rating for bilateral hearing 
loss.  

The current appeal for a higher rating for bilateral hearing 
loss stems from a subsequent January 2005 rating decision.  

The July 2002 rating decision also granted entitlement to 
compensation under 38 U.S.C. § 1151 for bilateral 
displacement of the punctum lacrimalia (tear duct 
dysfunction) with chronic watery eyes, secondary to VA 
blepharoplasty, and assigned an initial 20 percent disability 
rating.  However, entitlement to compensation under 38 U.S.C. 
§ 1151 was denied for visual impairment, including refractive 
errors which affected visual acuity, pseudoexfoliation of the 
left eye, and mild hypertensive retinopathy, because the 
evidence failed to establish that VA medical service was the 
proximate cause of any such additional disability. 

A January 2005 rating decision denied service connection for 
"organic disabilities manifested by radiation exposure," a 
rating in excess of 50 percent for bilateral hearing loss, 
and a TDIU rating.  Initially the Board notes that "organic 
disabilities" can not be manifested by radiation exposure 
inasmuch as radiation exposure may be the etiological cause 
of some disability but is not a manifestation of disability.  
Also, it was noted that the denial of service connection for 
"organic disabilities manifested by radiation exposure" on 
a de novo basis included "respiratory conditions" secondary 
to radiation exposure.  However, an August 2000 Board 
decision denied service connection for bronchitis, claimed as 
due to inservice radiation exposure.  That Board decision was 
not appealed to the United States Court of Appeals for 
Veterans Claims and is final.  To readjudicate the claim on a 
de novo basis requires that there must first be received new 
and material evidence to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1104, 
20.1105 (2007).   

In June 2007, the veteran cancelled his request for a 
hearing before the Board.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
respiratory disability, including bronchitis, claimed as due 
to inservice radiation exposure, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As a result of VA blepharoplasty the veteran is entitled 
to compensation under 38 U.S.C. § 1151 for bilateral 
displacement of the punctum lacrimalia with chronic watery 
eyes but there is no visual or other additional impairment 
due to the VA blepharoplasty.  

2.  There is no competent scientific or medical evidence of 
record that the veteran was exposed to ionizing radiation in 
service.  

3. There is no competent medical evidence of record which 
demonstrates that any current balance dysfunction was caused 
by inservice ionizing radiation exposure or any other 
incident of service.  

4. VA audiometric testing in January 2004 revealed level V 
hearing acuity in the right ear and level VII hearing acuity 
in the left ear.  

5. The veteran's service-connected disabilities are bilateral 
hearing loss, rated 50 percent disabling; displaced punctum 
with chronic watery eyes, secondary to VA surgical 
blepharoplasty (compensated under 38 U.S.C. § 1151), rated 20 
percent disabling; and bilateral tinnitus, rated 10 percent 
disabling; the combined disability rating is 60 percent.  

6. The veteran does not currently have a combined rating for 
service-connected disabilities of 70 percent or more and the 
service-connected disabilities do not preclude the veteran 
from securing or following a substantially gainful 
occupation.  




CONCLUSIONS OF LAW

1.  There is no additional visual impairment stemming from VA 
blepharoplasty other than that already compensated under 
38 U.S.C. § 1151 for bilateral displacement of the punctum 
lacrimalia with chronic watery eyes.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2007).  

2.  The veteran is not a "radiation-exposed veteran."  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2007).  

3. An organic disability manifested by balance problems was 
not incurred in or aggravated during active service and is 
not a disease presumptively related to military service, 
including inservice radiation.  38 U.S.C.A. §§ 1110, 1112(c), 
1113. 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 

4. The criteria for a rating in excess of 50 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).  

5. The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.17 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, a timing defect may be cured by compliance with 
proper remedial measures which are the issuance of a 
compliant VCAA notice followed by readjudication (by either a 
rating decision or a statement of the case (SOC) or 
Supplemental SOC (SSOC)), thereby providing a claimant a 
meaningful opportunity to participate in the claim 
processing.  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006) (citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 492 
(2006), aff'd Hartman v. Nicholson, --- F.3d ----, 2007 WL 
1016989 (C.A. Fed. 2007); and Pelegrini v. Principi, 18 Vet. 
App. 112, 122-24 (2004)).  

"[A]n [SOC] that complies with all applicable due process 
and notification requirements constitutes a readjudication 
decision" and there is no statutory or regulatory 
prohibition on the use of an SSOC to announce a decision 
after the readjudication of a claim.  Mayfield v. Nicholson, 
No. 02-1077, slip op. (U.S. Court of Appeals for the Federal 
Circuit December 21, 2006) (citing Prickett, 20 Vet. App. at 
377-78).  

Even if an SSOC stated that it is not a decision on the 
appeal, it contains changes or additions to the original SOC 
or prior SSOC and advises that additional evidence or 
information can be submitted or the matter would be returned 
to the Board and, further, it states that the benefit was 
denied and provides the reasoning therefore.  So, taken in 
context, an SSOC cover letter is not a description of the 
SSOC as a "nonadjudicative" decision but simply notice that 
the SSOC is not the final decision on an appeal.  Mayfield v. 
Nicholson, No. 02-1077, slip op. (U.S. Court of Appeals for 
the Federal Circuit December 21, 2006).  

As to the claim for service connection for an organic 
disability manifested by balance problems, claimed as due to 
radiation exposure the veteran was provided preadjudication 
notice by RO letter of September 2004, prior to the January 
2005 rating decision which is appealed.  

As to the claims for an increased rating for bilateral 
hearing loss and for a total disability compensation rating 
the veteran was provided preadjudication notice as to the 
increased rating claim by RO letter in December 2003 (after 
withdrawal of the prior appeal in September 2003) and was 
provided preadjudication notice as to the claim for a total 
disability compensation rating by RO letter in June 2004, 
prior to the January 2005 denial of those claims.  However, 
in each instance the notification letters were insufficient 
because the veteran was not informed of what was necessary to 
substantiate the claims.  Nevertheless, he was informed of 
the law and regulations governing claims for an increased 
rating for bilateral hearing loss and for a total disability 
compensation rating in a February 2006 SOC.  

As to the claim for compensation under 38 U.S.C. § 1151 for 
visual impairment as a residual of VA blepharoplasty the 
veteran was provided with a preadjudication VCAA notice by 
RO letter of June 2002 and, following the January 2002 RO 
denial, with post-adjudication notice by RO letter of July 
2003.  Each letter was insufficient because while it 
informed the veteran how to substantiate a claim for service 
connection, he was not informed of what was needed to 
substantiate a claim under 38 U.S.C.A. § 1151.  However, he 
was provided the laws and regulations governing claims for 
benefits under 38 U.S.C.A. § 1151 in a December 2003 SOC and 
the claim was subsequently readjudicated in SSOCs in 
February 2006 and February 2007.   

In sum, the veteran was notified of the evidence needed to 
substantiate the claims addressed by the Board, to include 
evidence demonstrating VA fault in providing medical service 
which is the proximate cause of additional disability; of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service; evidence demonstrating an increase in the severity 
of the bilateral hearing loss, and the evidence demonstrating 
the inability to obtain or maintain a substantially gainful 
occupation due to service-connected disabilities.  

The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.  Moreover, because the 
claims are denied, there is no possibility that downstream 
rating or effective date issues will be raised.  So, there is 
no prejudice to the veteran in this regard. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.   The veteran he withdrew his request for a 
hearing in June 2007.  Efforts were made to obtain the 
veteran's service medical records but, except for some unit 
morning reports, all attempts were futile because the 
veteran's records were apparently destroyed in a fire in 
1973.  Further, the Office of the Surgeon also has no records 
pertaining to the veteran.  Accordingly, it can only be 
concluded that these records no longer exist.  The RO has 
obtained the veteran's d VA treatment records.  The veteran 
has submitted private medical treatment records.  He has not 
identified any additionally available evidence for 
consideration in his appeal.  

VA conducted the necessary medical inquiry in an effort to 
substantiate the claim for compensation under 38 U.S.C.A. 
§ 1151 and for an increased rating for bilateral hearing 
loss.  Because it is determined that the veteran was not 
exposed to ionizing radiation during service, an examination 
is not needed as to the claim for service connection for an 
organic disability manifested by balance problems, claimed as 
due to radiation exposure.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 U.S.C.A. § 1151

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

38 U.S.C.A. § 1151 provides that if there is no willful 
misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care or (B) an event which is 
not reasonably foreseeable.  38 C.F.R. § 3.361.  

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment, the results of which were not reasonably 
foreseeable.  In the alternative, it must be shown that there 
is additional disability due to VA treatment that was 
careless, negligent, or otherwise administered in some degree 
of error as set forth above.  38 C.F.R. § 3.361.  

In order to establish entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, there must be (1) medical 
evidence of a current disability; (2) medical or, in some 
circumstances, lay evidence of the incurrence or aggravation 
of an injury or disease as the result of VA hospitalization 
or treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

Background

On official examination in June 2005 the veteran was 
evaluated for the results of his prior VA blepharoplasty and 
for any possible diabetic eye disease.  It was noted that the 
veteran had had an upper eyelid blepharoplasty in September 
2000.  He was not satisfied with the result and stated that 
he still could not get his eyelids open adequately.  He felt 
that the surgery had taken off too much skin.  He had a 
history of diabetes, hypertension, hepatitis C, and hearing 
loss.  On examination his uncorrected visual acuity was 20/40 
in each eye correctable to 20/40 in the right eye and 20/25 
in the left eye with near vision being correctable to 20/20 
in each eye.  As to confrontation of visual fields, he had 
limited superior gaze in each eye.  On papillary examination 
both eyes were minimally reactive.  Bilateral upper eyelid 
ptosis was present with no lag ophthalmus.  The palpebral 
fissure was 7 mm. in each eye.  The margin reflex distance 
was 0 to 1 mm. in the right eye and 0 to 2 mm. in the left 
eye.  On slip lamp examination his conjunctiva, cornea, 
anterior chamber, and irises were normal.  Posterior chamber 
intraocular lens implants were present in each eye.  There 
was a normal appearing optic nerve and a cup to disc rations 
of 0.3 in each eye.  The optic nerve, macula, vessels, and 
periphery were normal in each eye.  

The impressions were status post bilateral upper eyelid 
blepharoplasty; bilateral upper eyelid levator aponeurotic 
blepharoptosis; stable pseudophakia of both eyes; and 
diabetes mellitus with no evidence of diabetic retinopathy.  

The examiner stated that the veteran had no ocular disability 
related to diabetic retinopathy or diabetic eye disease.  He 
had had successful cataract surgery in each eye.  His primary 
ocular problem was aponeurotic ptosis of the upper eyelids.  
The examiner found no evidence that the upper eyelid 
blepharoplasty was done improperly or that the veteran 
suffered a result that was not satisfactory.  However, the 
blepharoplasty had not solved the veteran's problem and the 
examiner felt that this was why the veteran was dissatisfied.  
The veteran still had blepharoptosis, i.e., ptosis of the 
eyelid margin.  The examiner did not know if this was present 
prior to the blepharoplasty but if it was it would have been 
more efficient for the veteran to have undergone a ptosis 
repair rather than a blepharoplasty or a combined procedure.  
The examiner recommended that the veteran have a bilateral 
upper eyelid ptosis repair with levator aponeurosis 
advancement.  The examiner stated that he did not find that 
"too much skin" had been removed in the prior 
blepharoplasty.

Analysis

Here, the only competent medical evidence addressing the 
question of whether the veteran sustained "additional 
disability" is the report of the official examination in 
June 2005 at which time a negative opinion was rendered.  
That opinion specifically addressed the veteran's contention 
that too much skin had been removed at the time of the VA 
blepharoplasty and found that this was not the case.  

The Board is aware that the veteran feels that the VA surgery 
in question did not correct his problems.  However, the 
standard in order for the veteran to prevail is not whether 
the surgery corrected the problem but whether the veteran 
sustained additional disability.  In fact, the official 
examiner also noted this and indicated, in essence, that the 
problem was no greater after the surgery than prior to the 
surgery.  In sum, the examiner concluded that the veteran had 
not sustained additional disability.  

As for the veteran's statements, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The veteran as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently the 
statements and testimony do not constitute favorable medical 
evidence in support of the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding and since the incurrence of additional 
disability is a key element in a claim for compensation under 
38 U.S.C.A. § 1151 and that element not being established by 
competent medical evidence in this case, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).  So, the claim must be denied.  

Principles of Service Connection

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected where a person is a 
"radiation-exposed veteran" as statutorily defined. 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311 (1999).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device (see 38 C.F.R. § 3.309(d)(iv)); the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  

Diseases which are presumptively service-connected based upon 
"radiation-exposed veteran" status are: Leukemia; thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile duct, gallbladder, liver, salivary gland, and 
urinary tract cancer, as well as leukemia, multiple myeloma, 
and lymphomas (except Hodgkin's disease).  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d). 

38 C.F.R. § 3.311, which is separately applicable from 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), provides 
instruction on the development of claims based on exposure to 
ionizing radiation, and does not refer to any other types of 
radiation exposure.  Section 3.311(a) calls for the 
development of a dose assessment where it is established that 
a radiogenic disease first became manifest after service, 
where it was not manifest to a compensable degree within any 
applicable presumptive period specified in either § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  "Radiogenic 
disease" per 38 C.F.R. § 3.311 is defined as a disease that 
may be induced by ionizing radiation, and specifically 
includes a variety of types of cancer.  38 C.F.R. § 
3.311(b)(2)(i)- (xxiv).  Section 3.311(b)(5) requires that 
bone cancer become manifest within 30 years after exposure, 
and that prostate cancer become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b)(5).  38 C.F.R. § 
3.311(b)(4) also requires 38 C.F.R. § 3.311(b) development 
where there has been submitted competent scientific or 
medical evidence that a disease not listed at 38 C.F.R. § 
3.311(b)(2)(i)- (xxiv) is a radiogenic disease.  

Also, service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection is also possible for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Certain conditions, such as organic diseases of the nervous 
system, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  



Organic Disability Manifested By Balance Problems

Background

Unit morning reports indicate that the veteran was 
hospitalized at Ft. Ord in January 1953 for several days for 
an unspecified disorder.  

It is neither shown nor contended that the veteran was 
treated for problems with his balance during active service 
nor for a number of years thereafter.  

During an RO hearing in April 1997 the veteran indicated that 
he had had inservice radiation exposure when he was stationed 
for about eighteen months at Camp Hanford, Washington.  He 
had been told at that time that there was a lot of radiation 
from the Hanford nuclear power facility and that they were 
going to pull the servicemen out of the area but they did 
not.  

A January 1998 VA outpatient treatment record reflects that 
the veteran reported having experienced episodes of dizziness 
since having been placed on blood pressure medication.  He 
again complained of dizziness in August 1998.  

During a May 2000 the videoconference hearing the veteran 
testified that when he was being discharged from the service, 
a superior had stated that he and others might have been 
exposed to radiation and that they might die from cancer.  He 
stated that while he had been an ordnance man in service, he 
had never been directly exposed to tactical nuclear weapons.  
The plant at Camp Hanford made nuclear materials or weapons.  
He did not indicate that he had ever been on its grounds.  
The veteran's representative stated that he had found that 
for more than 40 years, the U.S. government had made 
plutonium for nuclear weapons at the Hanford site and that 
many times radioactive material was released into the air, 
ground, and Columbia river, and people were exposed to it.  
There were nine accidental releases and even some planned 
experimental releases.  The representative concluded that 
based on this the veteran was exposed to radioactive material 
during his tour in Hanford, Washington.  The veteran stated 
that he was not issued a radiation dose badge while he was at 
Camp Hanford.  

An October 2003 VA outpatient treatment record reflects that 
the veteran denied having dizziness.  

Analysis

Where the service medical records are unavailable, most 
likely destroyed by a fire in 1973 at the National Personnel 
Records Center, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). However, the legal standard for proving 
a claim for service connection is not lowered but rather 
these circumstances increase the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Presumptive Service Connection

The veteran's service near Camp Hanford, Washington does not 
constitute participating in a "radiation-risk activity" as 
defined by 38 U.S.C.A. § 1112(c)(3)(b) and 38 C.F.R. § 
3.309(d)(3)(i).  So, he can not be considered to be a 
"radiation exposed veteran" under 38 U.S.C.A. § 1112(c)(3)(A) 
and 38 C.F.R. § 3.309(d)(3).  

Additionally, even if he were a radiation-exposed veteran, 
this is not sufficient, by itself, to warrant presumptive 
service connection under the provisions of 38 C.F.R. § 
3.309(d).  Rather, he must be diagnosed with one of the 
presumptive diseases specifically listed under 38 C.F.R. § 
3.309(d)(2) and, here, balance dysfunction is not listed as 
disabilities presumed to be service-connected under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. §§ 3.307 and 3.309 even 
given, without conceding, "radiation-exposed veteran" status.  

In sum, because balance dysfunction is not among the diseases 
specified at 38 C.F.R. § 3.309(d), and because the veteran 
did not participate in a "radiation-risk activity" and, so, 
is not a "radiation-exposed veteran," presumptive service 
connection is not warranted on the basis of being a 
"radiation-exposed veteran."  Accordingly, service 
connection cannot be granted on a presumptive basis.  

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 do not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 
1997).  38 C.F.R. § 3.311 essentially states that when it is 
established that a radiogenic disease first became manifest 
after service, allegedly due to inservice ionizing radiation 
exposure, a dose assessment will be made.  

Here, however, balance dysfunction is not a disease which is 
among the radiogenic diseases specified in 38 C.F.R. 
§ 3.311(b)(2).  Also, the veteran has not submitted any 
competent scientific or medical evidence, as permitted by 38 
C.F.R. § 3.311(b)(4), that balance dysfunction is a 
radiogenic disease.  Any assertions or belief on his part 
that it is or may be radiogenic, and even any potential 
recitations of opinions from doctors that it might be, are 
not competent scientific evidence that it is a radiogenic 
disease.  The veteran is a layperson, and as such, is 
incapable of indicating whether or not his disabilities are 
radiogenic in nature.  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis, and therefore that evidence does not establish 
that the claim is plausible.  See Espiritu v.  Derwinski, 2 
Vet. App. 492, 494-5 (1992) and Grottveit v. Brown, 5 Vet. 
App 91, 93 (1993). 

Inasmuch as there is no competent medical evidence that 
balance dysfunction is a radiogenic disease under 38 C.F.R. § 
3.311(b), the Board concludes that the service connection 
under the regulations governing service connection for 
radiogenic diseases is not warranted.  



Direct service connection

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Here, there is no clinical evidence that the veteran's few 
complaints of dizziness are due to a chronic balance 
disorder.  In fact, no chronic balance disorder has ever been 
diagnosed.  To the extent that the veteran alleges the 
existence of such, he is not competent to render such a 
diagnosis or medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, to the extent that any 
episodic dizziness is due to his nonservice-connected 
hypertension, it does not establish the existence of a 
separate chronic balance disorder. 

Here, not only is there no competent evidence as to the first 
element required for service connection (current disability), 
there is also no competent evidence that the veteran had a 
chronic balance disorder during service (the second element) 
nor a nexus between the first and second elements (the third 
element).  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that evaluation. Otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.  

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a 
rating for bilateral lateral hearing loss may range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level in decibels, measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  Additionally, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, Table VI or Table VIA is 
to be used, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher numeral.  38 
C.F.R. § 4.86.  

Analysis

The veteran was afforded a VA audiological evaluation in 
January 2002 and private audiometric testing in October 2002 
but at those times there was no testing of his auditory 
acuity at 3,000 Hertz in either ear.  Also, he was afforded a 
VA audiological evaluation in November 2003 but at that time 
there was no testing of his discrimination ability.  The 
assignment of a disability rating for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 
12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Accordingly, the results of those 
tests may not be used for rating purposes.  

On VA audiology examination in January 2004, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 50, 60, 70, and 80 decibels, respectively, with 
average decibel loss rounded to 65.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 50, 80, 
85, and 90 decibels, respectively, with an average decibel 
loss rounded to 76.  Speech recognition or discrimination was 
72 percent in the right ear and 64 percent in the left ear.  

The findings for the right ear yield a numerical designation 
of V under TABLE VI as the average puretone decibel loss of 
65 is in the range of between 58 and 65 and the speech 
discrimination score of 72 percent is the range of between 64 
and 74 percent. 

The findings for the left ear yield a numerical designation 
of VII under TABLE VI as the average puretone decibel loss of 
76 is in the range of between 74 and 81 and the speech 
discrimination score of 64 percent is the range of between 60 
and 66 percent. 

Entering the numeral designations of V and VII to TABLE VII 
yields a disability rating of only 30 percent under 
Diagnostic Code 6100. 

As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz was is not 55 
decibels or more, or the puretone threshold was not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86. 

The January 2005 rating decision noted that the VA 
audiometric testing disclosed that only a 30 percent rating 
was warranted and indicated an improvement in the veteran's 
auditory acuity since the assignment of the initial 50 
percent rating assigned by the July 1998 rating decision when 
service connection was granted for bilateral hearing loss.  
However, the RO declined to reduce the 50 percent disability 
rating because sustained improvement, under 38 C.F.R. 
§ 3.344, had not been definitely established.  So, despite 
the January 2003 opinion of a private audiologist that the 
veteran's speech reception threshold levels were fairly good 
but that discrimination abilities, especially in the left 
ear, were significantly reduced, the evidence does not 
establish an increase in severity of the bilateral hearing 
loss.  

In sum, the evidence does not demonstrate that there has been 
an increase in severity of the veteran's service-connected 
bilateral hearing loss but, rather, that there has been some, 
even if not yet definitively shown to be sustained, 
improvement.  

For the above reasons, the preponderance of the evidence is 
against a compensable rating for bilateral hearing loss, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Total Rating

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16  

The service-connected disabilities are bilateral hearing 
loss, rated 50 percent disabling; displaced punctum with 
chronic watery eyes, secondary to VA surgical blepharoplasty 
(compensated under 38 U.S.C. § 1151), rated 20 percent 
disabling; and bilateral tinnitus, rated 10 percent 
disabling; the combined disability rating is 60 percent.  

The combined disability rating is 60 percent, which does not 
meet the threshold minimum percentage requirements for 
consideration of a total disability rating under 38 C.F.R. 
§ 4.16.  

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the case presents such 
an exceptional disability picture that the benefit should be 
awarded on an extra-schedular basis. 38 C.F.R. § 4.17.

The governing norm in an exceptional case is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

While the Board does not have authority to grant an extra-
schedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred 
to the VA Director of the Compensation and Pension Service 
for consideration of an extra-schedular rating.

Private clinical records disclose that the veteran underwent 
repeated examinations in 1985 and 1986 to evaluated the 
severity of a 1985 on-the-job low back injury.  He 
subsequently had additional back injuries and quit work in 
1986 because of his back condition.  

During a May 2000 the videoconference hearing the veteran 
testified that he had retired 9 years ago.  The veteran's VA 
Form 21-8940, Application for Increased Compensation Based on 
Unemployability reflects that he last worked full time and 
became too disabled to work in 1986 when he worked as a farm 
laborer.  He had only 8 years of grade school education.  

However, considering only his two service-connected disorders 
and the disorder compensated under 38 U.S.C.A. § 1151, his 
present disability picture is not so exceptional or unusual 
as to render impractical the application of the regular 
schedular standards, referral to the Director of the 
Compensation and Pension Service for an extra-schedular 
rating, is not warranted.  38 C.F.R. § 4.17; 38 C.F.R. § 
3.321(b)(1).  


ORDER

Compensation under 38 U.S.C. § 1151 for visual impairment as 
a residual of VA blepharoplasty, other than bilateral 
displacement of the punctum lacrimalia with chronic watery 
eyes, is denied. 

Service connection for an organic disability manifested by 
balance problems, claimed as due to radiation exposure, is 
denied.  

An increased rating for bilateral hearing loss is denied.  

A total disability rating for compensation based on 
individual unemployability is denied.  


REMAND

In part, a January 2005 rating decision denied service 
connection for "organic disabilities manifested by radiation 
exposure."  It was noted that the denial on a de novo basis 
included "respiratory conditions" secondary to radiation 
exposure.  However, in August 2000 the Board denied service 
connection for bronchitis, claimed as due to inservice 
radiation exposure.  That Board decision was not appealed to 
the United States Court of Appeals for Veterans Claims and is 
final.  To readjudicate the claim on a de novo basis requires 
that there must first be received new and material evidence 
to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156, 20.1104, 20.1105 (2006).   

Accordingly, the matter of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for respiratory disability, including bronchitis, claimed as 
due to inservice radiation exposure, is 
REMANDED to the RO for readjudication.

The RO has not discussed the applicable laws and regulations 
for reopening the previously denied claim and that is the 
threshold preliminary determination that first must be made.  
The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id., at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The RO therefore must readjudicate the claim to determine 
whether new and material evidence has been submitted to 
reopen the claim.  Also, the RO must provide the veteran an 
appropriate Supplemental SOC (SSOC) citing the laws and 
regulations governing claims to reopen and applying these 
laws and regulations to the specific facts of this case.  38 
C.F.R. § 19.31 (2006).  And this, in turn, will protect the 
veteran's procedural due process rights and prevent him for 
being unduly prejudiced in his appeal.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. 
App. 1 (1998).  See also U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R § 3.159 (2006).  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Accordingly, the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a respiratory disability, claimed as due to radiation 
exposure, is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (In a new 
and material evidence claim, the notice 
must include notice of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish the 
underlying claim for the benefit sought.).  
In the notice, clarify the basis for the 
prior denial of the claim for service 
connection for a respiratory disability 
claimed as due to inservice radiation 
exposure.  

2. Then readjudicate the claim.  

3. In the readjudciation, determine 
whether new and material evidence has been 
submitted to reopen the claim for service 
connection a respiratory disability 
claimed as due to inservice radiation 
exposure.  

4. If the benefit sought on appeal remain 
denied, prepare a supplemental SOC (SSOC) 
and send it to the veteran and his 
representative.  Give them time to respond 
to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


